Fourth Court of Appeals
                                San Antonio, Texas
                                     November 2, 2016

                                    No. 04-16-00640-CR

                                  Robert MARTINEZ Jr.,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR6698
                        Honorable Jefferson Moore, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, the appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on November 2, 2016.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2016.

                                              _____________________________
                                              Keith E. Hottle, Clerk